Citation Nr: 0620963	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  93-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an extra-schedular disability rating for 
tempoparietal bone fracture with headaches.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals from 
multiple rating actions of the Department of Veterans Affairs 
(VA), Los Angeles, California, regional office (RO).  The 
claims folder was subsequently transferred to the Louisville, 
Kentucky, RO.  The veteran currently resides in Phoenix, 
Arizona.

The issues listed on the first page of this document were 
remanded by the Board in June 2004.

In a written brief dated in January 2006, the veteran's 
representative stated that two issues that were the subject 
of a December 2004 rating decision by the Los Angeles RO, and 
were addressed in an August 2005 statement of the case issued 
by the Louisville RO, were perfected on appeal in a 
substantive appeal that was received at the Louisville, RO, 
on November 18, 2005.  No such substantive appeal is 
contained in the claims folder.  The Board has contacted the 
Louisville RO in an attempt to obtain a copy of such 
substantive appeal, however the RO was unable to locate of 
copy of any such substantive appeal.  Accordingly, the Board 
has not listed those issues as currently on appeal.  If the 
RO subsequently determines that such a substantive appeal has 
been filed, the veteran will be given an opportunity to 
address those issues at the hearing ordered herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran was scheduled for a videoconference hearing with 
a Veterans Law Judge in October 2005.  The veteran did not 
report to that hearing.  In correspondence received from the 
veteran later in October 2005, he indicated that he did not 
receive notice of the hearing.  He stated that he had moved 
to Phoenix, Arizona, in June 2005, and "signed on with the 
Phoenix, Arizona, VA in July '05."  The veteran requested 
that a travel Board hearing be scheduled in Phoenix, Arizona.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge 
sitting in Phoenix, Arizona.  The 
appellant should be informed of the date 
of the hearing.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



